 

7

Case 7:21-cv-00179 Document1 Filed on 05/06/21 in TXSD Page 1 of 3

IN THE
UNITED STATES DISTRICT COURT
SOUTHER DISTRICT OF TEXAS
McALLEN DIVISION

Mario Mora A. Plaintiff

Vs. Cause No.
WESTVILLE CORRECTIONAL FACILITY’S
ADMINISTRATORS (John or Jane Doe) and/or

Their successors in their individual and

Official capacities. Defendants.

CLAIM PURSUANT TO SECTION 1983

Comes now plaintiff pro se and respectfully present his claim to this Honorable Court of
justice. In support of his claim show as follows:

Under the United States laws for perjury pursuant to 28 U.S.C. 1746, Plaintiff Mario Mora
A. (“Mora”) affirms that the following declarations are true and correct in fact and matter.

DECLARATIONS
Fact # 1. In February and March 20, 2001, Mora was one Indiana State’s prisoner.

Fact # 2. Mora was incarcerated at the prison Westville Correctional Facility (“WCF”)
Westville, Indiana.

Fact # 3. In February 2001, the incarcerated prisoner Mora, following the prison law
library’s procedures made one “Notice of Appeal” motion. The motion was properly
addressed to the “Indiana Court of Appeals”; signed and give it to the officer in charge of
the prison law library to be mailed-out. Mora cannot locate his copy, therefore no
evidence is available at this time.

Fact # 4. in March 20, 2001, the incarcerated prisoner Mora, following the prison law
library’s procedures made a “Motion for Extension of Time to File Record of Proceedings
and Brief of Appellant”, properly addressed to the “Indiana Court of Appeals”, signed and
give it to the officer in charge of the prison law library to be mailed out. gee Exh ita

Fact #5. The incarcerated prisoner Mora’s motions were significant, legitimate and
reasonable, and could have win in a court of law (i.e., could have been granted).

Fact # 6. However, in January 2021, the Indiana Court of Appeals’ clerk affirmed not to
have record or to have received the Mora’s motions. Clerk will be subpoenaed.
 

w

Case 7:21-cv-00179 Document1 Filed on 05/06/21 in TXSD Page 2 of 3

Fact # 7. Based upon the clerk’s affirmation, the Prison Administrators “fail” to mail-out
their incarcerated prisoner Mora’s motions to the Indiana Court of Appeals.

Fact # 8. The result of such failure is: Prison Administrators deny to their incarcerated
prisoner Mora the access and use of the state’s court system, a direct violation to the
fundamental rights guaranteed and protected under the 1°, 5", and 14° Amendments to
the Constitution.

EVIDENCE IN SUPPORT OF THE AFORESAID VIOLATIONS

Fact # 9. In March 15, 2001, following the prison law library’s procedures Mora made a
“Petition to Re-Open for Reconsideration”, properly addressed to the “United States
Department of Justice Offices for Immigration Review Office of the Immigration Judge”
sign it ons Ne it to the officer in charge of the prison law library to be mailed-out. See
exhibit _ {

Fact # 10. The incarcerated prisoner Mora’s Petition was significant, legitimate and
reasonable and could have win in a court of law (i.e., it could have been granted in March
15, 2001; also it could have halt deportation; and Mora could have continued with his
appeal).

EVIDENCE: In March 20, 2017, the Immigration Judge GRANTED a copy of the Mora’s
Petition dated March 15, 2001. See exhibit ‘ve “

Fact # 11. However, in April 18, 2017 the Immigration Judge affirmed not to have received
the Mora’s Petition dated March 15, 2001, and thus denied the already granted Petition.
See exhibit a

Fact # 12. Once again, the Prison Administrators denied to their incarcerated prisoner
Mora the access and use of the Federal Court system, in violation of the fundamental!
rights under the 1%, 5", and 14"? Amendments to the Constitution.

UNDENIABLE FACT: The prison administrators had total control of the U.S. Postal Service
offered at the prison. To make legal documents (such as motions or petitions) the
incarcerated prisoners have to follow the prison law library’s procedures. To mail out
legal documents to courts of law, the incarcerated prisoner has to properly address the
legal documents, sign and give it to the officer in charge of the prison law library to be
mailed-out. To receive legal documents from courts of law or attorneys, the incarcerated
prisoners must identify themselves to a prison officer, sign for the legal documents before
the officer and open and show the legal documents to the prison officer. Such procedures
undisputable reveal that the Prison Administrators have total control over their
incarcerated prisoner’s legal mail and control of the U.S. Postal Service offered at the
prison.
Case 7:21-cv-00179 Document1 Filed on 05/06/21 in TXSD Page 3 of 3

Fact # 13. Based upon the Indiana Court of Appeals’ clerk’s affirmation and based upon
the Immigration Judge’s affirmation it is a fact that the Prison Administrators fail to mail-
out their incarcerated prisoner Mora’s legal documents to the courts of law.

Fact # 14. The results of such failures are: The Prison Administrators deny to their
incarcerated prisoner Mora the access and use of the state and federal courts’ system; a
direct violation to the fundamental rights under the 1°, 5", and 14° Amendments to the
Constitution.

Fact #15. Beyond the reasonable doubt, the Prison Administrators had the official record
their incarcerated prisoner Mora. By their official record the Prison Administrators knew
that the immigration department had a deportation order lodged against their
incarcerated prisoner Mora (Prison Administrators deliver their incarcerated prisoner
Mora to Immigration authorities). Therefore, it is proper to infer that the actions and
omissions of the Prison Administrators, in this case, were committed with knowledge,
willfulness and deliberate indifference for the fundamental rights of their incarcerated
prisoner Mora: Rights which are guaranteed and protected by the Constitution and laws of
the United States of America.

Therefore, the plaintiff respectfully request for the granting of $10,000,000.00 (ten million
dollars) against the Defendants, in favor of plaintiff for the violations of his rights and for
any and all remedies available in this premises.
RESPECTFULLY SUBMITTED,
Mare’ Hora
Mario Mora A. Plaintiff

Ltd
“ f1da0al
DATE: 3-/31-f2eH4

ce: +/+

AFFIDAVIT OF INDIGENCY
Under the U.S. laws for perjury pursuant to 28 U.S.C. 1746, |, Mario Mora A. swears not to
have any moneys, check or savings accounts, security bond, home (s) or automobile(s) and
have no moneys to pay court costs or legal fees.
Vous Horn.
wa Mario (Viora A. Affiant

4 hol2dat

DATE: 3-fa-/eo2|

CC: MH

 

 
